Citation Nr: 0018051	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration and status post excision of a cataract of the 
left eye.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chorioretinitis of 
the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
November 1944.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the August 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for macular 
degeneration and status post excision of a cataract of the 
left eye and that denied reopening the claim for service 
connection for chorioretinitis due to trauma with retinitis 
proliferans due to infection of the left eye.  

The July 1982 Board decision affirmed the November 1980, May 
1981, and September 1981 rating decisions that denied service 
connection for a left eye disability.  


FINDINGS OF FACT

1.  The medical evidence does not include a nexus opinion 
relating current macular degeneration or a cataract of the 
left eye to active service.  

2.  In July 1982, the Board affirmed the RO's rating 
decisions that denied service connection for a left eye 
disability in November 1980, May 1981, and September 1981 and 
notified the veteran of the Board decision by letter dated 
July 22, 1982, and he did not appeal.  

3.  Evidence received since the July 1982 Board decision is 
cumulative or does not bear directly upon the matter at 
issue.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
macular degeneration and status post excision of a cataract 
of the left eye is not well grounded.  38 U.S.C.A. §5107 
(West 1991); 38 C.F.R. §3.303 (1999).  

2.  The Board's July 1982 decision that affirmed the RO's 
November 1980, May 1981, and September 1981 decisions to deny 
the claim of service connection for a left eye disability is 
final.  38 U.S.C.A. § 4004(b) (1982).  

3.  The evidence received since the Board's July 1982 decision 
is not new and material; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence prior to July1982

The June 1942 enlistment physical examination was entirely 
negative, and vision was 20/30 bilaterally.  The veteran had 
not had any eye injury or infection since enlistment, 
according to the veteran and confirmed by his health records.  
The February 1943 diagnosis was mixed astigmatism and 
exophoria of the left eye, as incidents of service.  

The April 1943, June 1943, and March 1944 diagnosis was acute 
gonorrheal urethritis.  

In September 1944, retinoscopic examination revealed an area 
of healed choroiditis at 2 o'clock and an area of retinitis 
proliferans over the macula region and extending over the 
lower lateral quadrant.  The diagnosis was chorioretinitis 
due to trauma and retinitis proliferans due to infection of 
the left eye, which the examiner opined preexisted service 
but was not aggravated by service.  Visual acuity was 20/400 
in the left eye.  

The September 1944 report of the Board of Medical Survey 
stated that the veteran had difficulty seeing with his left 
eye for indefinite periods.  He reported that he was sure 
that the trouble had existed throughout most of his school 
years.  For the past six years, using the left eye alone, he 
was hardly able to distinguish dark and light objects.  He 
gave no history of eye infection or injury.  He reported that 
his childhood was "rough" and that he might have suffered 
an injury without recognizing its severity.  In view of these 
findings and the fact that the veteran had no eye infection 
or injury to his left eye since enlistment, the Board of 
Medical Survey stated that it was evident that the enlistment 
visual examination was in error.  The Board of Medical Survey 
recommended a medical discharge, which the veteran received 
in November 1944.  

The veteran underwent a VA examination in October 1976.  The 
veteran reported that vision in the left eye had been poor 
since service.  Vision in the left eye showed acuity for hand 
movements at 2 feet, not improved by pinhole or lenses.  The 
left fundus had macular detachment with a large scar above 
the macula.  

The August 1980 diagnosis was chronic open angle glaucoma and 
decreased visual acuity of the left eye secondary to trauma.  
In September 1980, a VA examiner stated that the veteran had 
an old chorioretinal scar in the left eye and that his 
intraocular pressure had not improved.  The diagnosis was 
chronic open angle glaucoma.  

The veteran, assisted by his representative, provided sworn 
testimony in May 1981.  The veteran testified that he never 
had eye problems until the examination just before his 
discharge from service and that his left eye was normal at 
enlistment.  He testified that the Board of Medical Survey 
was mistaken in characterizing his childhood as a "rough" 
environment in which his left eye was injured.  His childhood 
was rough only because his father made him work long hours 
and study the tailoring trade.  The veteran testified that he 
could not have injured his eye in childhood because he worked 
after school or from early in the morning until late at 
night, which allowed no time for fights.  

Lay statements from the veteran and his representative 
asserted that at least some of the service medical records 
were wrong because the entrance examination showed that the 
left eye was normal and later medical records claimed that 
the veteran's left eye disability preexisted service.  Either 
way, the veteran and his representative asserted that a left 
eye disability was incurred in or aggravated by active 
service.  


The evidence since July 1982

In September 1995, the veteran underwent a phaco 
emulsification of the cataract of the left eye, anterior 
vitrectomy, and anterior chamber intraocular lens of the left 
eye.  The preoperative and postoperative diagnosis was a 
cataract of the left eye, age-related macular degeneration of 
the left eye, and an old chorioretinal scar of the left eye.  
The December 1997 assessment included left eye central 
retinal vein occlusion and a past ocular history of ocular 
hypertension and chronic open angle glaucoma.  Other medical 
records received by the RO since July 1982 did not address an 
eye or vision disability.  

Lay statements from the veteran and his representative 
asserted that a left eye disability was incurred in service 
secondary to venereal disease or that a preexisting left eye 
disability was aggravated by service.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


Analysis
Macular degeneration and status post excision of a cataract 
of the left eye

The claim of entitlement to service connection for macular 
degeneration and status post excision of a cataract of the 
left eye is not well grounded.  The medical evidence included 
a diagnosis of a current macular degeneration and cataract 
disability because the September 1995 diagnosis included a 
cataract of the left eye and age-related macular degeneration 
of the left eye.  

The claim is not well grounded because the medical evidence 
did not include an in-service diagnosis or treatment for 
macular degeneration or a cataract of the left eye.  Although 
the September 1944 examiner noted retinitis proliferans over 
the macula region, service medical records did not state a 
diagnosis of macular degeneration.  

In any event, the claim is not well grounded because the 
medical evidence did not include a nexus opinion relating 
current macular degeneration and status post excision of a 
cataract of the left eye to active service.  The veteran and 
his representative asserted that a left eye disability was 
incurred in service secondary to venereal disease or that it 
preexisted and was aggravated by active service.  However, 
the veteran and his representative are lay persons who are 
not competent to diagnose the cause of current macular 
degeneration or of a cataract of the left eye.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Rather, the September 1995 examiner told the 
veteran, who was in his early 70s at the time, that the 
macular degeneration of his left eye was age-related.  
Accordingly, the claim for service connection for macular 
degeneration and status post excision of a cataract of the 
left eye is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


Chorioretinitis of the left eye

The Board's July 1982 decision that affirmed the RO's 
November 1980, May 1981, and September 1981 decisions to deny 
the claim of service connection for a left eye disability 
became final because the RO notified the veteran of the Board 
decision by letter dated July 22, 1982, and he did not 
appeal.  38 U.S.C.A. § 4004(b) (1982).  

The veteran presented new evidence of medical records and lay 
statements that were not in the record at the time of the 
July 1982 Board decision.  Nonetheless, the September 1995 
surgery report was cumulative because it reiterated the 
September 1980 report, simply stating that the veteran had an 
old chorioretinal scar in the left eye.  The December 1997 
medical report was not material because it did not mention 
chorioretinitis, and the additional medical evidence received 
since July 1982 was not material because the reports did not 
mention an eye or vision disability.  The lay statements 
since July 1982 were not material because the veteran and his 
representative were not competent to diagnosis venereal 
disease or any other in-service event as the cause of a 
current left eye disability.  See Espiritu v. Derwinski, 2 
Vet. App. at 494-495.  Accordingly, new and material evidence 
has not been submitted to reopen the claim for service 
connection for chorioretinitis of the left eye.  


ORDER

Entitlement to service connection for macular degeneration of 
the left eye is denied.

New and material evidence not having been submitted, the 
claim for service connection for chorioretinitis of the left 
eye is not reopened, and entitlement to service connection 
remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

